November 14, 2008


Mr. Darrin M. Walker
Law Office of Darrin Walker
2054 Parkdale Drive
Kingwood, TX 77339
Mr. Gregory Norman Ziegler
MacDonald Devin, P.C.
1201 Elm St., Suite 3800
Dallas, TX 75270-2014

RE:   Case Number:  08-0125
      Court of Appeals Number:  12-06-00349-CV
      Trial Court Number:  C22,031-2005

Style:      IN RE  SHONDRA BUSTER, PERSONAL REPRESENTATIVE OF THE ESTATE OF
      JAMES BREWER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Donna      |
|   |Phillips       |